Citation Nr: 0523729	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 10, 1995, 
for the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
military service from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and, 
in an April 2002 decision, the Board entitlement of an 
effective date prior to July 10, 1995, for the assignment of 
a 70 percent disability evaluation for PTSD.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2004, the Court vacated the April 2002 Board decision and 
remanded the matter to the Board for readjudication.  

The veteran appeared at local hearings in July 1997 and June 
2001 and at a Board hearing at the RO before a Veterans Law 
Judge who is no longer employed at the Board in December 
2001.  The veteran was afforded the opportunity to appear at 
another Board hearing, but the veteran's representative 
indicated in a June 2005 letter that the veteran did not wish 
to appear for an additional hearing. 

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In its November 2004 Order, the Court found that the 
statements of reasons or bases for the Board's denial of a 
rating disability greater than 30 percent before July 10, 
1995, did not sufficiently convey to the veteran the precise 
basis for the denial of his claim.  The Court noted that in 
its explanation of why the 2001 RO increased the veteran's 
disability rating from noncompensable to 30 percent 
retroactive to May 1982, the Board stated only that the RO 
had afforded the veteran a most generous consideration.  The 
Court noted that the Board failed to adequately discuss and 
explain the basis for the 30 percent rating, effective May 
1983, and whether he met the criteria for a higher rating 
disability.  The Court noted that the 2001 RO decision 
determined, after considering VA treatment records that were 
purportedly not before the RO in October 1983, dated from 
February 1983 to October 1983, and a February 1984 
psychosocial summary, that whether the disability that had 
been assigned in 1983 was a matter of judgement and not and 
error in fact or law.  The Court noted that the Board failed 
to discuss why that determination was not, in fact, a finding 
of CUE by the 2001 RO.  

Review of the claims file reveals that at the December 2001 
hearing, the veteran testified that he received treatment at 
the VetCenter in 1986 and that he was receiving treatment at 
the VA Mental Health Outpatient Clinic in 1987.  It does not 
appear that there have been any attempts made to obtain these 
records.  The Board notes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA was deemed to have constructive knowledge 
of certain documents which were generated by VA agents or 
employees.  Id. at 612-13.  If those documents predated a 
Board decision on appeal, were within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents were, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Additionally, it does not appear that the veteran has been 
furnished notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  In the past, the Board would attempt to cure 
such a defect by sending a VCAA letter to the veteran under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). Therefore, VCAA notice must be furnished by 
the RO. 



Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002).

2.  The RO should take appropriate action 
to obtain copies of all treatment records 
of the veteran from the Honolulu 
VetCenter from 1983 to 1987 and from the 
VA Honolulu VA Mental Hearth Outpatient 
Treatment Center from 1984 to 1987.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a rating in excess of 70 
percent is warranted prior to July 10, 
1995, for the veteran's PTSD.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




